Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the specification fails to provide support for any type of polyether or polycarbonate, which can include polyether monools, triols, or tetrols and polycarbonate monools, triols, or tetrols.  The specification only has support for polyether diols or polycarbonate diols.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation wherein the polyolefin diols or polyolefin diamine having 0 to 1,000 carbon atoms in the main chain” renders the claim indefinite because it is unclear how it is possible that a polyolefin have 0 carbon atoms in the main chain.  Polyolefin diols are unsaturated diols and this requires a minimum of two carbon atoms (C=C).  This is noted from the search report on the IDS filed 12/03/2020.
	Claim 3 claims certain diols that fall within the scope of polyethers including polypropylene diol, polyethylene diol, and poly(ethylene-propylene) copolymer diol.  Applicant’s intent is unclear because claim 1 requires the soft segments to be free from polyether.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0179298 to Faust et al.
As to the claims, Faust discloses PUB-TPU-2211 comprising the reaction product of 4,4-MDI, polyisobutylene polyol as the only soft segment, and 1,4-butanediol as a the chain extender.  Faust teaches a molecular weight of 92,000 (Table 4), 20% hard segment (0104), 24 MPa Young’s Modulus, 12 MPa tensile strength, and 100% elongation (Table 8).

Claim Rejections - 35 USC § 103
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/098073 to Coury et al.
As to claims 1-4 and 6, Coury discloses a thermoplastic polyurethane comprising the reaction product of 4,4-MDI, hydrogenated polybutylene diol, and 1,4-butanediol as a chain extender wherein the partially crosslinked polymer displays a Young's modulus of 4 to 100 MPa, an ultimate tensile strength of 8 to 30 MPa, and a maximum strain of 348 to 594% (ultimate elongation (Page 17, lines 15-33, Figures 5-12). The weight average molecular weight of the TPUs range from 50,000 - 200,000 (Figure 2) and the soft segment to hard segment content is preferably 40-60% (Page 22, lines 5-8, claims 31-33). Therefore, Coury discloses applicants elected species of polymer within the claimed amounts (hard segment content). Coury does not expressly disclose the number average molecular weight. However, the molecular weight described by Coury overlaps with that instantly claimed and the number average MW (Mn) and mass average MW (Mw) values typically overlap significantly. Furthermore, the claimed polymer and the polymer taught in Coury have the same mechanical 
It is noted that claims 1-4 and 6 claim a thermoplastic polyurethane, all elected claims are recited in the product-by-process format by use of the language, "wherein the elastomer is made by exposing a polymerization mixture to microwave radiation formed from a method comprising..." Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 111 F.2d 695, 698, 227 USPQ964, 966 (Fed. Cir. 1985). The substance and structure of the claimed elastomer is not affected by the process limitation, which merely reflects one version of a process that could be used to make the product. The product taught in Coury meets all of the structural, functional, and mechanical limitations and could be made in other ways. Thus, the limitation "made by exposing a polymerization mixture...to microwave radiation does not add patentable weight to the claim especially considering that the polymer in Faust has all of the claimed mechanical properties.
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.

7 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2016/098073 to Coury et al. in view of U.S. Patent No. 6,537,661 to Djiauw.
As to claim 7, Coury discloses a thermoplastic polyurethane comprising the reaction product of 4,4-MDI, hydrogenated polybutylene diol, and 1,4-butanediol as a chain extender wherein the partially crosslinked polymer displays a Young's modulus of 4 to 100 MPa, an ultimate tensile strength of 8 to 30 MPa, and a maximum strain of 348 to 594% (ultimate elongation (Page 17, lines 15-33, Figures 5-12). The weight average molecular weight of the TPUs range from 50,000 - 200,000 (Figure 2) and the soft segment to hard segment content is preferably 40-60% (Page 22, lines 5-8, claims 31-33). Coury discloses the importance of selecting polyols based on aliphatic hydrocarbon soft segments in order to provide polyurethanes with useful properties (Abstract).
Coury does not teach hydrogenated polyisoprene as a suitable polyol.
Djiauw discloses polyurethane elastomers comprising the reaction product of polydiene diols selected from polybutadiene diols or polyisoprene diols, polyisocyantes, aliphatic diols, and aliphatic diamines (Abstract, 5:10-23).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to replace the hydrogenated polybutadiene polyols of Coury with the polyisoprene polyols of Djiauw with a reasonable expectation of success that the polyisoprene polyols would provide the same mechanical properties desired in Coury because Djiauw teach said polyols as suitable alternatives.


Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive. 
Applicants have argued that Faust fails to disclose the features wherein the soft segments are free of polyether and polycarbonate.  This is not found persuasive because PU-2121 comprises the reaction product of 4,4-MDI, polyisobutylene polyol as the only soft segment, and 1,4-butanediol as a the chain extender.  Faust teaches a molecular weight of 92,000 (Table 4), 20% hard segment (0104), 24 MPa Young’s Modulus, 12 MPa tensile strength, and 100% elongation (Table 8).


Applicants have argued that the partially crosslinked TPU of Coury is different than the uncrosslinked TPU of the claimed invention.  This is not found persuasive because the applicants have failed to show that their claimed process results in an uncrosslinked polymer.  Applicants simply allege that the TPU is uncrosslinked.  The declaration states that the microwave radiation heats the composition and results in homogeneity.  The declaration does not provide data or evidence that establishes no crosslinking.  The claimed process is just with respect to exposing diol/diamine, diisocyanate, and chain extender to microwave radiation.  The declaration does not show a different product is formed, rather, it suggests that the claimed polymer is not crosslinked.  But, not crosslinked is not a claim limitation and it is unclear how the declaration is making the leap from TPU to uncrosslinked TPU.
Further, the claimed process allows for the presence of crosslinker or additional steps such as crosslinking because of the comprising language.  The comprising language suggests crosslinking can occur or that crosslinkers can be present in the prior art and the declaration does not provide evidence that the claimed polymers are linear and exclude crosslinking.


	Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/03/2020 is insufficient to overcome the rejection of claims 1-4 and 6-7 based upon WO-2016/098073 to Coury et al. as set forth in the last Office action because:  
Applicants have argued that the partially crosslinked TPU of Coury is different than the uncrosslinked TPU of the claimed invention.  This is not found persuasive because the applicants have failed to show that their claimed process results in an uncrosslinked polymer.  Applicants simply allege that the TPU is uncrosslinked.  The declaration states that the microwave radiation heats the composition and results in homogeneity.  The declaration does not provide data or evidence that establishes no crosslinking.  The claimed process is just with respect to exposing diol/diamine, diisocyanate, and chain extender to microwave radiation.  The declaration does not show a different product is formed, rather, it suggests that the claimed polymer is not crosslinked.  But, not crosslinked is not a claim limitation and it is unclear how the declaration is making the leap from TPU to uncrosslinked TPU.
Further, the claimed process allows for the presence of crosslinker or additional steps such as crosslinking because of the comprising language.  The comprising language suggests crosslinking can occur or that crosslinkers can be present in the prior art and the declaration does not provide evidence that the claimed polymers are linear and exclude crosslinking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763